LEGISLATURE — AUTHORITY OF SPEAKER AND PRESIDENT PRO TEMPORE TO CONTRACT FOR OFFICE SPACE FOR LEGISLATIVE COUNCIL The Speaker of the House of Representatives and President Pro Tempore of the Senate, acting in their capacities as the Chairman and Vice-chairman of the Executive Committee of the Legislative Council, have authority to enter into a contract for the lease of office space in the Capitol Office Building located in Tulsa, Oklahoma, where such space is for use by the Legislative Council in carrying out the provisions of 74 O.S 452 and 74 O.S. 453 [74-453] (1971), and 74 O.S. 452.1 [74-452.1] through 74 O.S. 452.4 [74-452.4] (1975).  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Does the Speaker of the House of Representatives and the President Pro Tempore of the Senate have authority to enter into a contract for the leasing of office space in the Capitol Office Building located in Tulsa, Oklahoma, for use by the Legislative Council? Under 74 O.S. 451 [74-451] (1971), the Speaker of the House of Representatives and the President Pro Tempore of the Senate alternate in serving as Chairman and Vice-chairman of the Legislative Council and the Executive Committee of the Legislative Council. The Executive Committee of the Legislative Council has authority to act for and on behalf of the Council itself, with respect to all duties enjoined upon the Council by law. In this regard, 74 O.S. 456 [74-456] (1971), reads, in part, as follows: ". . . The Executive Committee shall have authority to act for and on behalf of the Council with respect to all duties enjoined upon the Council by law." The duties of the Legislative Council are set forth in 74 O.S. 452 [74-452] and 74 O.S. 453 [74-453] (1971), and 74 O.S. 452.1 [74-452.1] through 74 O.S. 452.4 [74-452.4] (1975). These duties of the Council specifically include research and reference services, legal services and fiscal services, including post-audit functions. The pertinent portion of 74 O.S. 452 [74-452] (1971), sets forth the following general duty of the Council: "It shall be the duty of the Legislative Council to collect information concerning the government and general welfare of the State, examine the effects of previously enacted statutes and recommend amendments thereto, deal with important issues of public policy and questions of statewide interest, and to prepare a legislative program in the form of bills or otherwise, as in its opinion the welfare of the state may require, to be presented at the next session of the Legislature." Under the statutory provisions relating to the Legislative Council, no express authority is set forth to lease office space in state owned buildings. Under the decision in Oklahoma Tax Commission v. Fortinberry Co., 201 Okl. 537, 207 P.2d 301 (1949), however, an agency in addition to powers expressly given by statute has, by implication, such additional powers as are necessary for the due and efficient exercise of the express powers granted, or such as may be fairly implied from the statute granting the express powers.  Thus, where office space in the Capitol Office Building located in Tulsa, Oklahoma, is necessary for the due and efficient exercise of the express statutory powers of the Legislative Council, the Chairman and Vice-chairman of the Executive Committee of the Legislative Council have authority to enter into a contract for the lease of such office space.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The Speaker of the House of Representatives and President Pro Tempore of the Senate, acting in their capacities as the Chairman and Vice-chairman of the Executive Committee of the Legislative Council, have authority to enter into a contract for the lease of office space in the Capitol Office Building located in Tulsa, Oklahoma, where such space is for use by the Legislative Council in carrying out the provisions of 74 O.S. 452 [74-452] and 74 O.S. 453 [74-453] (1971), and 74 O.S. 452.1 [74-452.1] through 74 O.S. 452.4 [74-452.4] (1975).  (GERALD E. WEIS) (ksg)